Exhibit 10.1 AMENDMENT NUMBER ONE TO THE AMENDED AND RESTATED SUPPLY, DEVELOPMENT & EXCLUSIVE LICENSING AGREEMENT THIS AMENDMENT NUMBER ONE (“Amendment Number 1”) to the AMENDED AND RESTATED SUPPLY, DEVELOPMENT & EXCLUSIVE LICENSING AGREEMENT with an effective date of October 30, 2015 (the “A&R Agreement”), is hereby entered into as of April 6, 2017 with an effective date of January 1, 2017 (“Effective Date”), by and between INSYS MANUFACTURING, LLC, a Texas limited liability company, having its place of business at 1333 S. Spectrum Blvd., Suite 100, Chandler, AZ 85286 (“PURCHASER”) and APTARGROUP, INC., a Delaware corporation, having its place of business at 475 West Terra Cotta Avenue, Suite E, Crystal Lake, IL 60014-9695 (“SELLER”). WHEREAS, SELLER and PURCHASER entered into the Agreement for SELLER to develop and manufacture sublingual spray devices and PURCHASER to purchase such devices for PURCHASER’s own use with Drug Product and New Molecules; and WHEREAS, the parties wish to amend certain provisions within the Agreement as set forth in this Amendment Number 1.
